

116 HR 3880 IH: Tax Fairness for the Self-Employed Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3880IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Delgado (for himself and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the deduction for health insurance costs in
			 computing self-employment taxes.
	
 1.Short titleThis Act may be cited as the Tax Fairness for the Self-Employed Act of 2019. 2.Deduction for health insurance costs allowed in computing self-employment taxes (a)In generalSubsection (l) of section 162 of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4).
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			